Citation Nr: 1754505	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a right eye injury manifested by numbness and lagophthalmos.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

The issue of service connection for hemorrhoids was previously on appeal, however, prior to being certified to the Board, by rating action dated in March 2017, service connection was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is not before the Board.

In June 2017, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.



FINDINGS OF FACT

1.  Lagophthalmos and reported numbness of the right eye did not have onset during active service or result from disease or injury in service.

2.  Residuals of a right eye injury manifested by dry eye is manifested as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a right eye injury manifested by lagophthalmos and reported numbness of the right eye are not met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).

2.  The criteria for the establishment of service connection for residuals of a right eye injury manifested by dry eye are met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in April 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (201); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

During the June 2017 Board hearing and in various lay statements submitted on behalf of the Veteran by his spouse, it was asserted that he has current disability manifested by numbness, lagophthalmos, and dry eye as a result of two incidents of active service.  Initially, he was treated in service for a foreign body that had entered his eye.  Thereafter, he was treated for a corneal abrasion following a chemical burn after a mixture of chemicals and water from a canister splashed into his right eye.  The Board notes that service connection for corneal defect, healed with keratitis, with history of chemical burn to cornea, of the right eye has already been established.

A review of the Veteran's service treatment records confirms the two incidents that the Veteran described in support of his claim.  In August 1971, he was treated for the removal of a foreign body from the right eye.  In September 1971, he was treated for a chemical burn to the cornea of the right eye.

Following service, intermittent VA outpatient treatment records dated from 2011 to 2015 show intermittent treatment for right eye symptoms, to include dry eyes and lagophthalmos.

A VA examination report dated in December 2012 shows that the Veteran was said to have a history significant of chemical trauma in the 1970's.  The Veteran asserted that shortly thereafter, he noticed sensitivity to pressure such that he could not sleep on his right side without his skin turning red.  He also had a history of Lasik with more scarring on the right side than the left.  There was no Fluorescein staining beyond the Lasik scars.  There was normal tear break up time.  The examiner was unable to connect the chemical trauma of the 1970's to the Veteran's symptoms.  

A VA examination report dated in August 2013 shows that the Veteran reported a history of in-service injury consistent with that as set forth above.  He added that he had scarring to the eyelids, but this had essentially resolved.  He denies any other problems associated with the scarring.  He did report constant dry eyes he felt was a result of the burn.  The examiner concluded that there was insufficient clinical evidence to support a diagnosis associated with chemical burn of the right eye that was documented in service.  Physical examination was within normal limits, and there was not identified scaring to either eye lid.  There was also no tenderness or decreased sensation noted.

In an addendum to the August 2013 VA examination report, dated in January 2014, the VA examiner clarified that Veteran had reported a history of scarring to the bilateral upper eyelids which was not supported by evidence noted in the service treatment records.  The Veteran reported that this scarring had essentially resolved at the time of examination, and as further evidenced by no scarring noted on photographs or physical examination.

A private medical record from the Lasik Vision Institute dated in May 2014 shows that it was indicated that post-Lasik and post-enhancements did not cause dry, but that the Veteran had corneal sicca (dry eye) since the chemical burn of 1972.  

A VA examination report dated in April 2016 shows that the Veteran was diagnosis with dry eye and lagophthalmos.  The Veteran was said to be seeking service connection for dry eye secondary to a history of chemical burn while in service.  He described dryness in the right eye, greater than the left, for which he had to use artificial tears and ointment.  He added that the eye would become very red and painful when waking up, and that he has had to go to the emergency room as a result.  

Following examination of the Veteran, the examiner indicated that the diagnosis of dry eye was as likely as not proximately due to or the result of the corneal defect, healed with keratitis, with history of chemical burn to the cornea of the right.  The examiner also indicated that the diagnosed lagophthalmos was not likely due to or the  result of the service-connected corneal defect with history of chemical burn to the right eye.  The examiner explained that lagophthalmos was a condition in which the eyelid does not completely close.  It was not caused by corneal keratitis, however, could cause dryness and exposure keratitis of the cornea.  As there was no damage or scarring to the lids, the examiner could not say the lagophthalmos was related to the chemical burn.  The Veteran has had symptoms of dry eye since his chemical burn while in service which was said to suggest his dryness was a result of the injury, however there was no scarring or signs of chemical burn to either eye beyond the diagnosis of dry eye.  He also has lagophthalmos of both eyes, which can create symptoms of dryness.  However since he did not have symptoms prior to the chemical burn, it may have exacerbated his symptoms and condition.  Dry eye was also very common after having Lasik surgery, and while the Veteran reports his symptoms of dryness occurred prior to having LASIK, the surgery may also have exacerbated his symptoms of dryness.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of a right eye injury manifested by lagophthalmos and reported numbness of the right eye.  As explained by the VA examiners, the Veteran did not have evidence of scarring in the right eye, and the diagnosed lagophthalmos could, therefore, not be attributed to the eye injury in service.  The Board finds probative the August 2013 and April 2016 opinions of the VA examiners as they were definitive, based upon a review of the entire claims file, and supported by detailed rationale.  As such, they are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to contradict the opinions against the claim or otherwise diminish their probative weight.

The Board recognizes competent assertions of the Veteran and his spouse.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  Lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the etiology of the Veteran's lagophthalmos is a matter that requires medical expertise.  Accordingly, neither the Veteran nor his spouse are competent to render an opinion in this regard.

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has residuals of a right eye injury manifested by lagophthalmos and reported numbness of the right eye that are related to active service, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2017); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Notwithstanding the foregoing, the May 2014 medical record from the Lasik Vision Institute concluded that the Veteran had dry eye since the chemical burn of 1972.  Similarly, the VA examiner in April 2016 concluded that the diagnosis of dry eye was as likely as not proximately due to or the result of the service-connected corneal defect, healed with keratitis, with history of chemical burn to the cornea of the right.  In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a right eye injury manifested by dry eye is warranted.  


ORDER

Service connection for residuals of a right eye injury manifested by lagophthalmos and reported numbness is denied.

Service connection for residuals of a right eye injury manifested by dry eye is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


